Case 6:19-cr-00065-JCB-JDL Document 39 Filed 07/17/20 Page 1 of 1 PageID #: 98




                                  No. 6:19-cr-00065

                              United States of America
                                         v.
                                Michael Lee McCoy

                            Before B ARKER , District Judge


                                      ORDER

               The court referred this matter to the Honorable John D.
            Love, United States Magistrate Judge, for administration of a
            guilty plea under Federal Rule of Criminal Procedure 11. The
            magistrate judge conducted a hearing in the form and manner
            prescribed by Rule 11 and issued findings of fact and recom-
            mendation on guilty plea. The magistrate judge recom-
            mended that the court accept defendant’s guilty plea and ad-
            judge defendant guilty on count one of the indictment. The
            parties have not objected to the magistrate judge’s findings.
               The court hereby adopts the findings of fact and recom-
            mendation on guilty plea of the United States Magistrate
            Judge. The court also accepts defendant’s plea but defers ac-
            ceptance of the plea agreement until after review of the
            presentence report.
               In accordance with defendant’s guilty plea, the court finds
            defendant Michael Lee McCoy guilty of count one of the in-
            dictment, charging a violation of Title 21 U.S.C. § 841(a)(1) -
            Possession with Intent to Distribute Methamphetamine.
                                    So ordered by the court on July 17, 2020.



                                              J. C AMPBELL B ARKER
                                            United States District Judge
